Citation Nr: 1710582	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis with uncovertebral arthritis at C4-5 with radiculopathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active service from April 1994 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in connection with her service-connected cervical spine disabilities in August 2014.  However, subsequent to the August 2014 VA Neck (Cervical Spine) Conditions examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination report included only active range of motion findings and did not include range of motion findings for passive range of motion.  As the August 2014 VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of her service-connected cervical spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, then the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, then the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire cervical spine.

The examiner should also state whether the Veteran's service-connected cervical spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the frequency and duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, then the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




